

SEPARATION AGREEMENT AND GENERAL RELEASE
 
THIS SEPARATION AGREEMENT AND GENERAL RELEASE, dated as of APRIL 1, 2007 (the
“Agreement”), by and between CHEMTURA CORPORATION, a DELAWARE corporation (the
“Company”) and KAREN R. OSAR (the “Executive”).
 
WHEREAS, the Company and the Executive have agreed to the Executive's
resignation as an officer of the Company, and as a director and/or officer of
each subsidiary and affiliate of the Company, as applicable;
 
WHEREAS, the Company wishes to terminate the Executive’s employment as set forth
in this Agreement; and
 
WHEREAS, except as otherwise set forth herein, the parties intend that this
Agreement shall set forth the terms, respectively, of the Executive’s
resignation and termination and that this Agreement shall supersede all prior
agreements between the parties regarding the subject matter contained herein.
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties hereto hereby agree as follows:
 
1. Termination; Resignation. The Executive’s employment with and service to the
Company and each of its subsidiaries and affiliates (collectively, the “Company
Group”), as applicable, hereby is terminated and the Executive hereby resigns
from each and every position, office and directorship with the Company Group, as
of April 1, 2007 (the “Separation Date”).
 
2. Severance Payments and Benefits. In consideration of the covenants set forth
herein and the waiver and release of claims set forth below, and provided, that
the Executive does not revoke this Agreement during the Revocation Period (as
defined below), the Company shall provide the Executive with the following
severance payments and benefits:
 
(a) Severance Payments. The Company shall pay the Executive separation pay equal
to 52 weeks of her base salary at the current annual rate of $440,000. This
separation pay will be paid in substantially equal installments, in accordance
with the Company’s regular payroll practices (but in no event less than
biweekly), and commencing on the next regularly scheduled payroll date that is
at least ten (10) business days after the Effective Date, as defined below (the
“Severance Period”); provided, however, that all separation pay shall be paid by
and the Severance Period shall not extend past March 15, 2008. In addition, if
as of the twelve month anniversary of the Effective Date the Executive is not
employed (or engaged in self-employment), then not more than ten (10) business
days after the last day of the month in which the eighteen month anniversary of
the Effective Date falls, the Company shall pay to the Executive a lump sum
payment equal to 26 weeks of base salary ($220,000) multiplied by the
"Mitigation Factor." Employment or self-employment shall exclude paid service as
a non-employee Director of a public or private company, mutual fund or mutual
company or similar business or financial entity. The Mitigation Factor shall
mean a fraction, the numerator of which is the total number of days the
Executive is employed (or engaged in self-employment) in any capacity between
the twelve month and eighteen month anniversaries of the Effective Date, and the
denominator of which is 182.
 

--------------------------------------------------------------------------------


 
(b) Annual Bonus. The Executive will not be eligible for any bonus for calendar
year 2007, or any prior or subsequent year.
 
(c) Treatment of Equity-Based Compensation. Except as otherwise provided in this
Section 2(c), the Executive’s rights as of the Separation Date with respect to
all equity-based compensation awards previously granted or awarded to the
Executive under any equity-based compensation plan of the Company, including,
without limitation, the 1998 Long-Term Incentive Plan (the “1998 LTIP”), the
2006 Chemtura Corporation Long-Term Incentive Plan (the “2006 LTIP”, and,
together with the 1998 LTIP and the individual grant documents, the “Equity
Plans”), including the Executive’s rights with respect to vesting, exercise and
expiration of such awards, shall be determined in accordance with and subject to
the terms of the applicable Equity Plan.
 
(i) Stock Options. The Executive may exercise any employee stock options granted
under the Equity Plans that are outstanding, vested and unexercised as of the
Separation Date, in accordance with the terms of the applicable Equity Plan
until the earlier of December 31, 2007, or the original expiration date of the
stock option as stated at the time of grant. With respect to the 50,000 stock
options that were awarded to the Executive on November 23, 2004, the Company
will cause the remaining 16,667 stock options that are not yet vested to become
vested as of the Separation date. All other options granted under the Equity
Plans that are outstanding but unvested as of the Separation Date shall be
forfeited as of the Separation Date. Attached hereto as Attachment 1 is a list
of the Executive’s outstanding, vested and unexercised stock option awards as of
the Separation Date and the expiration date for each such award.
 
(ii) Restricted Stock. With respect to the 16,500 restricted shares awarded to
the Executive under the 1998 LTIP on February 23, 2005 (in respect of the
2005-2007 LTIP Award Agreement), the Company has delivered to the Executive
6,600 shares, representing that portion of the 2005-2007 LTIP Award earned as of
the Separation Date. The remaining 9,900 shares, representing that portion of
the 2005-2007 LTIP not earned as of the Separation Date shall be forfeited as of
the Separation Date. With respect to the 7,800 restricted shares awarded to the
Executive on January 31, 2006, the Company has delivered to the Executive 3,900
shares representing that portion of the grant that has vested as of the
Separation date. The Company will cause the remaining 3,900 shares that are not
yet vested to become vested as of the Separation date. All other restricted
share grants under the Equity Plans that are outstanding but unvested as of the
Separation Date shall be forfeited as of the Separation Date. Attached hereto as
Attachment 2 is a list of the Executive’s outstanding, vested restricted share
awards as of the Separation Date.
 
(d) 401(k) Plan. Supplemental Savings Plan. The Executive shall cease to be a
Participant in the Chemtura Corporation Employee Savings Plan (the “401(k)
Plan”) and the Chemtura Corporation Supplemental Savings Plan (the “SSP”) as of
the Separation Date. In addition, the Company shall fully vest any unvested
portion of the Executive’s account balance in the SSP account as of the
Separation Date. At the Executive’s direction and in accordance with the terms
of the applicable Plan, the Company will following the Separation Date cause the
401(k) Plan to distribute an amount equal to the then-vested balance in the
Executive’s 401(k) Plan account. Such amount will be paid to the Executive or to
a qualified rollover account as the Executive shall elect. In addition, in
accordance with the Executive’s prior election and otherwise in accordance with
the terms of the SSP, the Company will cause the SSP to pay to the Executive the
balance in the Executive’s SSP Account, after withholding such amount as is
required to satisfy tax withholding requirements. A statement of the Executive’s
benefits under these Plans shall be provided to the Executive separately.
 
2

--------------------------------------------------------------------------------


 
(e) Medical, Dental and Vision Insurance. If so elected by the Executive, the
Executive and, as applicable, her eligible dependents shall continue to be
eligible to participate in the Company’s group medical, dental and vision
insurance programs at no cost to the Executive, until the earlier of 12 months
after the Separation Date and the date on which the Executive becomes eligible
to participate in another group health plan, provided, that the Executive and,
as applicable, her dependents, are eligible for and have elected to participate
in such Company group health programs as of the Separation Date. The Executive
agrees to promptly notify the Company in writing in the event that the Executive
becomes eligible for coverage under another group health plan following the
Separation Date. Any coverage elected by the Executive for her and/or her
eligible dependents as described above in this Section 2(e) shall run concurrent
with and be applied toward any continuation coverage period for which the
Executive and/or her eligible dependents are eligible under the Consolidated
Omnibus Reconciliation Act of 1986 ("COBRA"). Specific information regarding
COBRA will be sent to the Executive separately. At the end of the 12 month
period described above, and if so elected by the Executive, the Executive (and
as applicable her eligible dependent(s)) shall be eligible to participate in the
Chemtura Corporation Insured Medical Program for Pre-age 65 former participants
by paying the full cost of such coverage, and subject to and in accordance with
the terms and conditions of such program.
 
(f) Automobile. As soon as reasonably practicable after the Effective Date, the
Company shall assign and transfer ownership to the Executive of the Executive’s
current Company-provided car, free and clear of all encumbrances. The Company
shall thereafter have no further obligation for insurance, maintenance or other
expense associated with such Company car, and the Executive shall be responsible
for paying all federal, state and local income and employment taxes imposed in
connection with such assignment and transfer.
 
(g) Accrued Vacation. The Company shall pay the Executive no later than seven
(7) business days after the Separation Date, or such earlier date as required by
applicable law, for any vacation that is accrued but unused as of the Separation
Date, minus withholding and other applicable deductions.
 
(h) Outplacement Services. Up to twelve (12) months of outplacement services
will be made available to the Executive through the Company’s vendor, Lee Hecht
Harrison. The Executive must use the Company’s vendor, and the value of this
benefit will not be available to the Executive in cash. More detail regarding
this benefit, including when and where it will be available to the Executive,
will be provided separately.
 
3

--------------------------------------------------------------------------------


 
(i) No Other Compensation or Benefits. Except as otherwise specifically provided
herein or as required by Section 4980B(f) of the Internal Revenue Code of 1986,
as amended (relating to “COBRA” coverage) or other applicable law, the Executive
shall not be entitled to any compensation or benefits under or to participate in
any past, present or future employee benefit plans programs or arrangements of
any member of the Company Group (including, without limitation, pursuant to the
Employment Agreement dated September 13, 2004 between the Executive and Crompton
Corporation, the Chemtura Corporation Executive and Key Employee Severance Plan,
or any other plan, program or arrangement providing severance or similar
benefits) on or after the Separation Date, or otherwise arising out of or
relating to the Executive’s resignation as an officer of the Company, the
Executive’s separation from employment with the Company Group, or the actions
contemplated by this Agreement. Nothing in this Agreement shall require the
Company Group or any member thereof to continue any employee benefit plan, or
obligate the Company Group or any member thereof to provide or make available to
the Executive any particular employee benefit, and the Company reserves the
right to amend, modify or terminate any employee benefit plan, program or
arrangement at any time, for any reason, in accordance with its terms and
applicable law.
 
3. Return of Property. The Executive shall, on or prior to the Separation Date,
surrender to the Company any and all property of the Company Group in the
Executive’s possession or under her control and all property made available to
the Executive in connection with her employment by the Company, including,
without limitation, all (i) confidential or proprietary information concerning
the Company Group or any of its customers or operations, (ii) original and
duplicate copies of all of her work product, (iii) keys, security access codes,
Company credit cards, files, calendars, books, records, notes, notebooks,
customer lists, proposals to customers, manuals, computer programs, papers,
electronically stored information and any other magnetic and other media
materials, including any duplicate copies, as applicable, and (iv) computer
equipment (including any desktop and/or laptop computers, handheld computing
devices, home systems, printers, computer disks and diskettes), cellular
telephones and fax machines.
 
4. Cooperation. From and after the Separation Date, the Executive shall
cooperate in all reasonable respects with the Company Group and their respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company Group, and
about which the Executive may have relevant information. Such cooperation and
assistance shall be provided at a time and in a manner which is mutually and
reasonably agreeable to the Executive and the Company, and shall include
providing information and documents, submitting to depositions, providing
testimony and general cooperation to assist the Company.
 
5. Unfavorable Comments; Confidentiality of this Agreement.
 
(a) Public Comments by the Executive. The Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically: (i) any derogatory comment concerning the
Company Group or any of their current or former directors, officers, employees
or shareholders, or (ii) any other comment that could reasonably be expected to
be detrimental to the business or financial prospects or reputation of the
Company Group.
 
4

--------------------------------------------------------------------------------


 
(b) No Publications. The Executive covenants and agrees that, for a period
commencing on the Separation Date and continuing for one year thereafter, unless
she gets written permission in advance from the Company, she will refrain from
publishing any book, article or other written material involving or relating to
the Company or any other member of the Company Group, their respective
directors, officers or employees (any such book, article or other written
material, a “Publication”), and from collaborating in or providing any
information in connection with the preparation of a Publication that is
distributed or disseminated to the general public or any group or segment
thereof, including, without limitation, any trade or industry. It shall not be a
violation of this covenant (i) if the Executive provides information to a person
whom she does not know, and has no reasonable basis for knowing, is a
journalist, reporter, author, editor, publisher or other person involved in
print or other media (each, an “Author”), unless the Executive knows, or has a
reasonable basis for knowing, that such person intends to forward such
information to an Author who uses it in a Publication involving or relating to
the Company or any other member of the Company Group, their respective
directors, officers or employees or (ii) if the Executive provides information
that does not involve or relate to the Company or any other member of the
Company Group, their directors, officers or employees to an Author and does not
know, and has no reasonable basis for knowing, that such Author will use such
information in a Publication involving or relating to the Company or any other
member of the Company Group, their respective directors, officers or employees.
 
(c) Confidentiality of this Agreement. The Executive agrees that the terms of
this Agreement (other than the fact of the Executive’s separation of employment
from the Company and the date thereof) are confidential and that the Executive
may not disclose any of such terms to any other person other than her attorney,
financial or tax adviser, accountant or spouse, provided, that the Executive
shall be responsible for any breach of confidentiality by any such individual.
The Executive agrees that she shall instruct her attorney, financial and tax
adviser, accountant and spouse not to disclose such terms to any other person.
 
(d) Permitted Disclosure. The provisions of this Section 5 shall not preclude or
restrict the Executive from truthfully, (i) making any disclosure required by
law, or (ii) testifying or otherwise assisting in any investigation by or before
any governmental, regulatory or self-regulatory body or agency with jurisdiction
over the activities of the Company.
 
6. Confidentiality; Non-Solicitation; Non-Competition.
 
(a) Confidential Information. The Executive agrees that she will not at any
time, directly or indirectly, reveal to any person, entity or other organization
(other than the Company Group or their respective employees, officers,
directors, shareholders or agents) or use the for Executive’s own benefit any
information deemed to be confidential by any member of the Company Group
("Confidential Information") relating to the assets, liabilities, employees,
goodwill, business or affairs of any member of the Company Group including,
without limitation, any trade secrets, information concerning past, present or
prospective customers, manufacturing processes, marketing data, or other
confidential information used by, or useful to, any member of the Company Group
and known (whether or not known with the knowledge and permission of any member
of the Company Group and whether or not at any time prior to the Executive’s
employment with the Company developed, devised, or otherwise created in whole or
in part by the efforts of the Executive) to the Executive by reason of the
Executive’s employment by, shareholdings in or other association with any member
of the Company Group. Notwithstanding anything in this Section 6(a) to the
contrary, in the event that the Executive becomes legally compelled to disclose
any Confidential Information, the Executive shall provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise her reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information. For
purposes of this Section 6(a) and the entirety of Section 6 of this Agreement,
the Company Group shall be interpreted to include any predecessor or successor
of the Company Group or any member thereof.
 
5

--------------------------------------------------------------------------------


 
(b) Non-Solicitation. The Executive agrees that for the period commencing on the
Separation Date and continuing for one year thereafter (the “Restricted
Period”), the Executive shall not, without the prior written consent of the
Company through it’s General Counsel (which consent the Company may grant or
deny in it’s sole discretion), directly or indirectly, whether on her own, in
association with or on behalf of any other person, firm, corporation or other
business organization, whether as an individual proprietor or entrepreneur or as
an officer, employee, director, partner, consultant, agent, stockholder or in
any other capacity, (i) solicit, hire, or endeavor to entice away from the
Company Group or any member thereof any person or entity who is, or during the
period beginning 12 months prior to the Separation Date and continuing through
the end of the Restricted Period was employed by or had served as an agent or
key consultant of the Company Group or any member thereof, or (ii) solicit,
hire, or endeavor to entice away from the Company Group or any member thereof,
any person or entity who is, or during the period beginning 12 months prior to
the Separation Date and continuing through the end of the Restricted Period was
(or to the Executive’s knowledge or the knowledge of the public was reasonably
anticipated to become) a customer or client, supplier, licensee or other
business relation of the Company Group or any member thereof. As used herein the
term “indirectly” shall include without limitation, the Executive’s permitting
the use of the Executive’s name to solicit away from or to interfere with any
employee or business relationship of the Company Group.
 
(c) Non-Competition.
 
(i) The Executive agrees that for the Restricted Period, the Executive shall
not, without the prior written consent of the Company through it’s General
Counsel (which consent the Company may grant or deny in it’s sole discretion),
directly or indirectly whether on the Executive’s own, in association with or on
behalf of any other person, firm, corporation or other business organization,
whether as an individual proprietor or entrepreneur or as an officer, employee,
director, partner, consultant, agent, stockholder or in any other capacity,
Compete (as defined below) with the Company Group or any member thereof.
 
(ii) For purposes of this Agreement, the term “Compete” means: (A) to engage or
plan to engage in any business in which the Company Group or any member thereof
is or has engaged during the period beginning 12 months prior to the Separation
Date and continuing through the end of the Restricted Period; and/or (B) to take
or plan to take a position, or otherwise perform or plan to perform any services
that are materially similar to those provided by the Executive to the Company
Group or any member thereof during the period beginning 12 months prior to the
Separation Date and continuing through the end of the Restricted Period, and/or
that may result in the intentional, inadvertent or incidental use or disclosure
of Confidential Information. The Company Group shall be deemed to be engaged in
a business (1) where the Company Group or any member thereof has formally
announced plans to engage in such business and/or (2) where the Executive has
actual knowledge that the Company Group or any member thereof plans to engage in
such business.
 
6

--------------------------------------------------------------------------------


 
(d) Nothing herein shall prohibit the Executive from acquiring or holding any
issue of stock or securities of any corporation which has any securities listed
on a national securities exchange, provided that at any one time the Executive
may not own more than five (5%) percent of the voting securities of any such
corporation.
 
(e) The Executive acknowledges that she has carefully read and considered the
provisions of this Section 6 and, having done so, agrees that the restrictions
set forth in this Section 6 (including, but not limited to, the duration and
geographic scope of the restrictions set forth in this Section 6) are fair and
reasonable and are reasonably required for the protection of the interests of
the Company Group, and do not preclude the Executive from earning a livelihood,
nor do they unreasonably impose limitations on the Executive’s ability to earn a
living. The Executive further agrees that the potential harm to the Company
Group from the non-enforcement of these restrictions outweighs any potential
harm to the Executive.
 
(f) If any of the provisions of this Section 6 are determined to be invalid or
unenforceable to any extent, by reason of being vague or unreasonable as to
area, duration or scope of activity, that portion of this Section 6 shall be
considered divisible and shall immediately be reformed to the maximum area,
duration and scope of activity as shall be determined to be enforceable by the
court having jurisdiction over the matter. The Executive agrees that any such
reformation shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
 
(g) In the event the Executive violates any provision of this Agreement as to
which there is a specific time period during which the Executive is prohibited
from taking certain actions or from engaging in certain activities, then in such
event, such violation will toll the running of the applicable time period from
the date of such violation until such violation will cease.
 
7. Exclusive Property. The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company Group shall be and remain the property of the Company
Group. The Executive further confirms that, on or prior to the Separation Date,
the Executive shall have surrendered to the Company all copies and extracts of
any written Confidential Information acquired or developed by the Executive
during any such employment, shareholding or association, and that the Executive
has not removed or taken from the premises of any member of the Company Group
any written Confidential Information or any copies or extracts thereof. The
Executive shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 7.
 
7

--------------------------------------------------------------------------------


 
8. Certain Remedies. Without intending to limit the remedies available to the
Company Group, the Executive agrees that a breach of any of the covenants
contained in this Agreement may result in material and irreparable injury to the
Company Group for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, any member of the Company Group shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from engaging in activities prohibited by the covenants contained in this
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the Company Group in lieu of, or prior to or pending
determination in, any arbitration proceeding.
 
9. Release.
 
(a) In consideration of the payments and benefits provided to the Executive
under this Agreement, the Executive agrees to accept the compensation, payments,
benefits and other consideration provided for in this Agreement in full
resolution and satisfaction of, and hereby IRREVOCABLY AND UNCONDITIONALLY
RELEASES, REMISES AND FOREVER DISCHARGES the Company Group from any and all
agreements, promises, liabilities, claims, demands, rights and entitlements of
any kind whatsoever, in law or equity, whether known or unknown, asserted or
unasserted, fixed or contingent, apparent or concealed, which the Executive, her
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, shall or may have for, upon, or by reason of any matter, cause or
thing whatsoever existing, arising or occurring at any time on or prior to the
date the Executive executes this Agreement, including, without limitation, any
and all claims arising out of or relating to the Executive’s employment,
shareholding, association, service, compensation and benefits with the Company
Group and/or the termination thereof, and any and all contract claims, benefit
claims, tort claims, fraud claims, claims for bonuses, commissions, sales
credits, etc., defamation, disparagement, or other personal injury claims,
severance claims, claims related to any bonus compensation, claims for accrued
vacation pay, claims under any federal, state or municipal wage payment,
discrimination or fair employment practices law, statute or regulation, and
claims for costs, expenses and attorneys’ fees with respect thereto, except that
the Company’s obligations under this Agreement shall continue in full force and
effect in accordance with their terms. This release and waiver includes, without
limitation, any and all rights and claims under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the Civil
Rights Act of 1866 (42 U.S.C. § 1981), as amended, the Employee Retirement
Income Security Act, as amended, the Federal Age Discrimination in Employment
Act, as amended (including the Older Workers Benefit Protection Act), the
Americans with Disabilities Act, as amended, the Fair Labor Standards Act, as
amended, the National Labor Relations Act, as amended, the Family and Medical
Leave Act, as amended, the federal Worker Adjustment and Retraining Notification
Act or any state or local equivalent, each as amended, the Connecticut Fair
Employment Practices Act, Conn. Gen. Stat. 46a-58 et seq., as amended, the
Connecticut Family and Medical Leave Act, Conn. Gen. Stat. § 31-51kk et seq., as
amended, the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110a
et seq., as amended, Connecticut wage and hour laws, Conn. Gen. Stat. § 31-58
et seq., as amended, state tort and contract laws, and any other federal, state
or local statute, ordinance, regulation, law or constitutional provision.
 
8

--------------------------------------------------------------------------------


 
(b) For the purpose of implementing a full and complete release and discharge of
claims, the Executive expressly acknowledges that this Agreement is intended to
include in its effect, without limitation, all the claims described in the
preceding paragraphs, whether known or unknown, apparent or concealed, and that
this Agreement contemplates the extinction of all such claims, including claims
for attorney’s fees. The Executive expressly waives any right to assert after
the execution of this Agreement that any such claim, demand, obligation, or
cause of action has, through ignorance or oversight, been omitted from the scope
of this Agreement.
 
(c) For purposes of this Section 9, the term “the Company Group” includes,
individually or collectively, each respective past, present and future direct
and indirect parents, subsidiaries, affiliates, divisions, employee benefit
plans, predecessors, successors, insurers, and assigns, and each respective
past, present and future officers, directors, shareholders, representatives,
agents and employees, in their official and individual capacities, and all other
related individuals and entities, jointly and individually, and this Section 9
shall inure to the benefit of and shall be enforceable by all such entities and
individuals.
 
(d) The Executive represents and warrants that she has not assigned any of the
claims being released under this Section 9.
 
(e) Nothing in this Agreement is intended to prevent or shall be construed as
preventing the Executive from participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission (the “EEOC”) or similar
government agency or from filing a charge of discrimination with the EEOC or
similar government agency; provided, however, that no such action shall result
in an award of damages (including without limitation punitive damages), costs,
attorney’s fees, fines, penalties, or other relief to the Executive, whether
monetary or otherwise (collectively, “Damages”), and the Executive waives any
right to such Damages.
 
10. Miscellaneous.
 
(a) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and, except as expressly set forth herein, supersedes and replaces any express
or implied, written or oral, prior agreement, plan or arrangement with respect
to the terms of the Executive’s employment and the termination thereof which the
Executive may have had with the Company Group, including, without limitation,
the Employment Agreement dated September 13, 2004 between the Executive and
Crompton Corporation and the Chemtura Corporation Executive and Key Employee
Severance Plan. All prior and contemporaneous discussions and negotiations have
been and are merged and integrated into, and are superseded by, this Agreement
with respect to the matters contained herein.
 
9

--------------------------------------------------------------------------------


 
(b) Modification; Amendment. This Agreement may not be changed orally, and no
modification, amendment or waiver of any of the provisions contained in this
Agreement, nor any future representation, promise or condition in connection
with the subject matter of this Agreement shall be binding upon any party hereto
unless made in writing and signed by such party.
 
(c) No Admission of Wrongdoing. Nothing contained in this Agreement shall be
deemed to constitute an admission or evidence of any wrongdoing or liability on
the part of the Company Group, or any member thereof, nor of any violation of
any federal, state or municipal statute, regulation or principle of common law
or equity. The Company Group, and each member thereof, expressly deny any
wrongdoing of any kind in regard to the Executive’s employment or termination.
 
(d) Withholding Taxes. Any payments made or benefits provided to the Executive
under this Agreement shall be reduced by any applicable withholding taxes.
 
(e) Sufficiency of Consideration. The Executive understands and agrees that she
is receiving compensation, payments and/or benefits under this Agreement which
are in excess of those to which she is entitled from the Company Group, and that
such compensation, payments and/or benefits are being provided to her in
consideration for her acceptance, execution of and compliance with, and in
reliance upon her representations in, this Agreement, and the Executive
acknowledges that such consideration is adequate and satisfactory to her.
 
(f) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Connecticut, without giving effect to
the conflicts of laws principles thereof.
 
(g) Waiver. The failure of any party to this Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by any party hereto of
any breach or default by another party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default.
 
(h) Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.
 
(i) Notices. Unless otherwise provided expressly herein, any notices required or
made pursuant to this Agreement shall be in writing and shall be deemed to have
been given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, as follows:
 
10

--------------------------------------------------------------------------------


 
if to the Executive:
 
Karen R. Osar
16 Wilton Hills
Wilton, CT 06897


if to the Company:
 
Chemtura Corporation
199 Benson Road
Middlebury, CT 06749
ATTN.: General Counsel
 
or to such other address as either party may furnish to the other in writing in
accordance with this Section 10(i). Notices of change of address shall be
effective only upon receipt.
 
(j) Descriptive Headings. The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
(k) Counterparts. This Agreement may be executed in one or more counterparts,
which, together, shall constitute one and the same agreement.
 
(l) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall inure to the benefit of and shall be binding upon (i) the Company, its
successors and assigns, and any company with which the Company may merge or
consolidate or to which the Company may sell all or substantially all of its
assets and (ii) the Executive and the Executive’s executors, administrators,
heirs and legal representatives. The Executive may not sell or otherwise assign
her rights, obligations, or benefits under this Agreement and any attempt to do
so shall be void.
 
(m) Litigation. The parties shall use their best efforts and good faith to
settle all disputes by amicable negotiations. Any judicial proceeding brought
against any of the parties to this Agreement or any dispute arising out of this
Agreement or any matter related hereto may be brought in the courts of the State
of Connecticut or in the United States District Court for the State of
Connecticut, and, by execution and delivery of this Agreement, each of the
parties to this Agreement accepts the jurisdiction of said courts. Each of the
Executive and the Company also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court or forum. Each
of the Executive and the Company waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of the other party with respect
thereto. Each party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by a suit on the judgment or in
any other manner provided by law or at equity. For purposes of this Agreement, a
“final judgment” shall mean a judgment that cannot be appealed or is not
appealed in the applicable time period.
 
11

--------------------------------------------------------------------------------


 
11. Execution and Return; Revocation. This Agreement must not be executed by the
Executive prior to the Separation Date, and must be returned to the Company’s
Executive Vice President, Human Resources not later than the Separation date, or
the 21st day following the Executive’s receipt of this Agreement, whichever is
later. This Agreement may be revoked by the Executive within the seven (7)-day
period commencing on the date the Executive signs this Agreement (the
“Revocation Period”). No such revocation by the Executive shall be effective
unless it is in writing, signed by the Executive and received by the Company’s
Executive Vice President, Human Resources prior to the expiration of the
Revocation Period. In the event of any such revocation by the Executive, all
obligations of the Company under this Agreement shall terminate and be of no
further force and effect as of the date of such revocation. Because this
Agreement affects the Executive’s legal rights, (including her rights under the
Age Discrimination in Employment Act of 1967, and the Older Workers Benefit
Protection Act, each as amended), the Executive should and hereby is advised to
consult with an attorney prior to signing this Agreement.
 
12. Effective Date of Agreement. This Agreement shall not become effective until
the day following the last day of the Revocation Period (the “Effective Date”).
In the event that the Executive fails to execute this Agreement in its entirety
and without modification and return this Agreement on a timely basis, or the
Executive so executes, but then elects to revoke this Agreement within the
Revocation Period, this Agreement will be of no force or effect, and neither the
Executive or the Company Group will have any rights or obligations hereunder.
 
13. Compliance with Code Section 409A. To the extent that Section
409A(a)(2)(B)(i) of the Internal Revenue Code (the “Code”) and the guidance
thereunder would require any payment or benefit otherwise provided for by this
Agreement to be delayed, such payment or benefit shall be made or commenced as
soon as administratively feasible after the period of delay required by such
Section of the Code and guidance. Without limiting the generality of the
foregoing, all payments under this Agreement are intended to comply with Section
409A of the Code, and this Agreement will be administered and interpreted in
accordance with such requirements and applicable guidance issued thereunder by
the Internal Revenue Service and/or the Department of the Treasury. The Company
reserves the right to modify the terms of this Agreement as necessary to comply
with such Section of the Code and applicable guidance.
 
IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above and the Executive has executed this Agreement as of the date set
forth below.
 
 

  CHEMTURA CORPORATION         By: /s/ Gary P. Yeaw   Name: Gary P. Yeaw  
Title: Executive Vice President Human Resources and Communications

 
12

--------------------------------------------------------------------------------



BY SIGNING THIS AGREEMENT, THE EXECUTIVE ACKNOWLEDGES AND AFFIRMS THAT: (1) SHE
IS COMPETENT; (2) SHE WAS AFFORDED A REASONABLE TIME PERIOD OF NOT LESS THAN 21
DAYS TO REVIEW AND CONSIDER THIS AGREEMENT AND HAS BEEN ADVISED TO DO SO WITH AN
ATTORNEY OF HER CHOICE; (3) SHE HAS READ AND UNDERSTANDS AND ACCEPTS THIS
DOCUMENT AS FULLY AND FINALLY RESOLVING, WAIVING AND RELEASING ANY AND ALL
CLAIMS AND RIGHTS WHICH SHE MAY HAVE AGAINST THE COMPANY GROUP (AS DEFINED
ABOVE), INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS AND RIGHTS UNDER THE
FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT; (4) NO PROMISES OR INDUCEMENTS
HAVE BEEN MADE TO HER EXCEPT AS SET FORTH IN THIS AGREEMENT; AND (5) SHE HAS
SIGNED THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY, INTENDING TO BE LEGALLY
BOUND BY ITS TERMS.
 
 
ACCEPTED AND AGREED:


 
s/KAREN R. OSAR                                      .
KAREN R. OSAR
 
Date: May 7, 2007
 


 
STATE OF CONNECTICUT)
:ss
COUNTY OF FAIRFIELD    )


 
On this 7th day of May, 2007 before me personally came Karen R. Osar, to me
known, and known to me to be the person described in, and who executed, the
foregoing Agreement, and who duly acknowledged to me that she executed the same.
 
 

    /s/ Myrtha I. Martinez    
Myrtha I. Martinez
   
Notary Public
State of Connecticut
My Commission Expires
October 31, 2010

 
13

--------------------------------------------------------------------------------


 
ATTACHMENT 1


STOCK OPTION SUMMARY AS OF 4/1/07

 

                                       
TOTAL
     
TOTAL
   
GRANT
 
GRANTED
     
VESTED
   
DATE
 
SHARES
 
FMV$
 
SHARES
 
VESTED SHARES EXPIRE
                 
11/23/2004
 
50,000
 
$11.24
 
50,000
 
12/31/2007
2/23/2005
 
50,000
 
$12.92
 
33,333
 
12/31/2007
1/31/2006
 
23,400
 
$12.46
 
7,800
 
12/31/2007
3/6/2007
 
79,500
 
$10.75
 
26,500
 
12/31/2007
   
202,900
     
100,966
   



14

--------------------------------------------------------------------------------


 
ATTACHMENT 2



RESTRICTED SHARES SUMMARY AS OF 4/1/2007

 

           
GRANT DATE
SHARES GRANTED
SHARES VESTED ON SEPARATION DATE
     
11/23/2004
16,500
0
2/23/2005
 
16,500
 
 
6,600
(delivered 2/1/2007)
1/31/2006
 
7,800
 
3,900
(delivered 1/31/2007)
 
3,900
(to vest as of the Separation Date and to be delivered shortly thereafter)
3/6/2006
26,500
0
 
83,800
14,400





15

--------------------------------------------------------------------------------

